IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN OF SEPTEMBER TERM I8I4.
Territory of Michigan.
The Jurors of the United States of America for the Territory of Michigan, upon their Oath present, That Richard Smyth late of Town of Detroit commonly called the City of Detroit, in the District of Detroit and Territory aforesaid, Esquire, on the twenty third day of August, in the thirty ninth year of the Independence of the United States of America, & year of our Lord one thousand eight hundred fourteen, and at divers other days and times, as well before as afterwards, at the Town of Detroit aforesaid, did sell and utter and did cause to be sold and uttered spirituous Liquors, or other liquids of intoxicating quality to an Indian, or Indians, against the form and effect of “An Act to prevent the selling of spirituous liquors to Indians,” in such case made and provided, and against the peace of the United States of America, as well as against the peace and dignity of the Territory aforesaid—
And further, That the said Richard Smyth at the Town of Detroit aforesaid did on or about the twenty third day of August, in the year aforesaid, convey convey or attempt to convey, or was instrumental in conveying spirituous Liquors or other Liquids of intoxicating quality to an Indian, or Indians, without being authorised by the proper authority, against the form and effect of “an Act in such case made and provided & against the peace and dignity of the United States of America and of the Territory of Michigan.
Grand Jury Room 10th Octr 1814
Chas Larned
Atty Gen1 M Ty